Name: 81/625/EEC: Commission Decision of 8 July 1981 on applications for reimbursement of premiums for the temporary or permanent abandonment of certain areas under vines and for the renunciation of re-planting
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural structures and production;  agricultural activity; NA
 Date Published: 1981-08-13

 Avis juridique important|31981D062581/625/EEC: Commission Decision of 8 July 1981 on applications for reimbursement of premiums for the temporary or permanent abandonment of certain areas under vines and for the renunciation of re-planting Official Journal L 229 , 13/08/1981 P. 0006 - 0011 Spanish special edition: Chapter 03 Volume 23 P. 0042 Portuguese special edition Chapter 03 Volume 23 P. 0042 COMMISSION DECISION of 8 July 1981 on applications for reimbursement of premiums for the temporary or permanent abandonment of certain areas under vines and for the renunciation of re-planting (81/625/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of re-planting (1), and in particular Article 14 (2) thereof, Whereas applications for reimbursement of the premiums paid under the scheme introduced by Regulation (EEC) No 456/80 must provide certain data so that the compliance of the expenditure with the provisions of the said Regulation may be verified; Whereas, if controls are to be effective, Member States must keep supporting documents at the Commission's disposal for a period of three years after payment of the last reimbursement in respect of a project; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. The applications for reimbursement referred to in Article 14 (1) of Regulation (EEC) No 456/80 must conform to the specimens shown in the Annexes to this Regulation. 2. Member States shall communicate to the Commission, with their first application for reimbursement, the texts of the national implementing provisions and administrative instructions, together with the forms and any other documents relating to the administration of the measure. Article 2 Member States shall keep at the Commission's disposal, for a period of three years after the payment of the last reimbursement in respect of a project, all the supporting documents or certified copies which are in its possession and on the basis of which the premiums provided for in Regulation (EEC) No 456/80 have been granted. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 July 1981. For the Commission The President Gaston THORN (1) OJ No L 57, 29.2.1980, p. 16. ANNEX I Application for reimbursement of expenditure incurred during 19.. pursuant to Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of re-planting >PIC FILE= "T0021222"> ANNEX II Application for reimbursement of expenditure incurred in 19.. on premiums for the temporary abandonment of wine growing (first indent of Article 1 (1) of Regulation (EEC) No 456/80) >PIC FILE= "T0021223"> It is hereby confirmed that: - the premium was granted for the temporary abandonment of wine growing on areas of the kind specified in Article 2 (1) of Regulation (EEC) No 456/80, the dates specified in Article 18 (2) of Regulation (EEC) No 456/80, as amended by Regulation (EEC) No 1993/80, having been duly observed; - the premium was not granted in respect of areas falling within the scope of Directive 79/359/EEC or in respect of areas referred to in Article 2 (3) of Regulation (EEC) No 456/80; - the application for the premium was lodged with the competent body before the date specified in the first indent of Article 3 (1) of the said Regulation; - the applicants have given the undertaking referred to in Article 3 (2) and (4) of the said Regulation; - the premium does not exceed the amounts specified in Article 4 (1) of the said Regulation and the rules laid down in paragraphs 3 and 4 of the said Article and in Article 2 of Regulation (EEC) No 2313/80 have been duly observed; - the full premium was paid not later than six months after the date on which the applicant provided proof of grubbing; - the recipients have been informed in the appropriate manner of the Community's contribution. >PIC FILE= "T0021224"> ANNEX III Application for reimbursement of expenditure incurred during 19.. on premiums for the permanent abandonment of wine growing (second indent of Article 1 (1) of Regulation (EEC) No 456/80) >PIC FILE= "T0021225"> It is hereby confirmed that: - the premium was granted for the permanent abandonment of wine growing on areas of the kind specified in Article 2 (2) of Regulation (EEC) No 456/80, the date specified in the first subparagraph of Article 18 (2) of Regulation (EEC) No 456/80 having been duly observed; - the premium was not granted in respect of areas falling within the scope of Directive 79/359/EEC or in respect of areas which have qualified for the special conversion premium provided for in Directive 78/627/EEC, and the limitations laid down in Article 2 (4) of the said Regulation have been observed; - the application for the premium was lodged with the competent body before the date specified in the second indent of Article 3 (1) of the said Regulation; - the applicants have given the undertaking referred to in Article 3 (2) or (3) of the said Regulation and have produced, where appropriate, the undertaking referred to in Article 3 (4) of the said Regulation; - the amount of the premium does not exceed 2 418 ECU per hectare and the rules laid down in Article 4 (3) of the said Regulation have been duly observed; - the full amount of the premium was paid not later than six months after the date on which the applicant supplied proof of grubbing or not later than six months after the lodging of the declaration referred to in Article 3 (3) of the said Regulation; - the recipients have been informed in the appropriate manner of the Community's contribution. >PIC FILE= "T0021226"> ANNEX IV Application for reimbursement of expenditure incurred in 19.. on premiums for the renunciation of re-planting (Article 5 (1) of Regulation (EEC) No 456/80) >PIC FILE= "T0021227"> It is hereby confirmed that: - the premium was granted to vine growers whose exercise of the right to replant has been suspended under Article 4 of Regulation (EEC) No 348/79, the date specified in the first indent of the second subparagraph of Article 18 (2) of Regulation (EEC) No 456/80 having been duly observed; - the premium has not been granted to vine growers whose right to re-plant relates to areas of one and the same holding which total less than 25 ares; - the application for the premium was lodged with the competent body before 1 February 1982; - the applicant has not, since 27 May 1976, planted any vines on his holding except to replace an equivalent area of vines previously grubbed; - the applicants have given the undertaking referred to in Article 7 (2) (b) of Regulation (EEC) No 456/80; - the amount of the premium does not exceed 800 ECU per hectare; - the total amount of the premium was paid not later than six months after the undertaking to forego planting was submitted and formally recorded; - the beneficiaries have been informed in the appropriate manner of the Community's contribution. >PIC FILE= "T0021228"> ANNEX V Recovery of payments during the 19.. calendar year in respect of premiums paid in accordance with Regulation (EEC) No 456/80 >PIC FILE= "T0021229">